 



Exhibit 10.5
MannKind Corporation
Officers’ Incentive Program
The Officers’ Incentive Program is not set forth in a separate document, but a
summary of the program follows.
Under the Officers’ Incentive Program, each of our executive officers is
eligible to earn cash bonus compensation based upon a target bonus amount equal
to a predetermined percentage of his or her salary. The actual amount of any
bonus is determined by the level of achievement of specified objectives relating
to our corporate performance and to each participant’s individual performance.
The Board of Directors establishes the corporate objectives at the beginning of
each fiscal year. The corporate objectives established for 2005 were related to
clinical trial milestones, commercialization objectives, manufacturing
productivity, pipeline advancement objectives, organizational effectiveness, and
financial performance.
Following the end of each fiscal year, the Board of Directors determines the
extent to which the corporate objectives were attained and the Compensation
Committee determines the extent to which each participant attained his or her
individual objectives. Based on these determinations, the Compensation Committee
awards each participant a bonus equal to a percentage of the participant’s
target bonus amount. This percentage can range from zero to 125%.
The Board of Directors has approved target bonus amounts for each of the
participating executive officers, including the following: Alfred E. Mann, 50%
of his annual salary; Hakan S. Edstrom, 45%; Dan R. Burns, 40%; Richard L.
Anderson, 35%; and Wayman Wendell Cheatham, 35%. In May 2005, Dr. Cheatham
ceased to be an employee.

